Citation Nr: 0022123	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-07 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection on a secondary basis 
for right eye disability.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that while the veteran initially requested a 
hearing before a member of the Board in Washington, DC, in 
March 1999, the veteran thereafter indicated, at his June 
1999 hearing before a hearing officer at the RO, that he did 
not want such a hearing.

The issue of entitlement to a total rating based on 
unemployability due to service-connected disability is 
addressed in the remand at the end of this action. 


FINDING OF FACT

The claim for service connection on a secondary basis for 
right eye disability is plausible.


CONCLUSION OF LAW

The claim for service connection on a secondary basis for 
right eye disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a).  If he has not, his claim must fail, 
and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

The veteran contends, in essence, that his right eye 
disability was caused by his service-connected psychiatric 
disability or medications taken therefor.

On file is the report of a December 1997 VA examination, 
which discloses that the veteran was diagnosed, following 
evaluation, with central retinal vein occlusion of the right 
eye, and with bilateral open angle glaucoma secondary to 
pseudoexfoliation of the lens capsule.  The examiner 
concluded that there was a possibility that the veteran's 
psychiatric disability was a contributory factor to his 
central retinal vein occlusion, although she noted that his 
glaucoma also placed him at greater risk for developing the 
disorder.  She was unable to address whether there was an 
exact direct relationship between the veteran's anxiety and 
eye disability.

In light of the December 1997 VA examination report 
suggesting the possibility that the veteran's current right 
eye disability was caused or chronically worsened by his 
service-connected psychiatric disability, the Board concludes 
that the veteran's claim for service connection for right eye 
disability is well grounded.


ORDER

The Board having determined that the claim for service 
connection for right eye disability is well grounded, the 
appeal is granted to this extent.


REMAND

The Board initially notes that the veteran's representative, 
in July 2000, alleged that the veteran's service-connected 
psychiatric disability had increased in severity.  The issue 
of entitlement to an increased evaluation for psychiatric 
disability is therefore reasonably raised by the record.  The 
Board notes that the veteran was last afforded a VA 
psychiatric examination in December 1997, the report of which 
does not include an opinion addressing whether the veteran's 
psychiatric disability rendered him unemployable.

With respect to right eye disability, as discussed 
previously, the veteran was afforded a VA examination in 
December 1997, at which time the examiner concluded only that 
there was a possibility that the veteran's psychiatric 
disability was a contributory factor to his central retinal 
vein occlusion.  The record reflects that the examiner 
thereafter submitted a statement dated in September 1998 in 
which she noted that while the veteran had pseudoexfoliation 
of the capsule in both eyes, glaucoma affected only the 
veteran's left eye.  With respect to the relationship between 
the right central retinal vein occlusion and the veteran's 
psychiatric disability, the examiner indicated that the 
veteran's type of right eye disability was definitely 
associated with open angle glaucoma, and that there was also 
a strong association with systemic hypertension and 
arteriosclerotic cardiovascular disease.  She noted that if 
stress had produced a transient aggravation and elevation of 
blood pressure, there was a good probability that all of 
those factors contributed to the occurrence of the retinal 
vein occlusion on a statistical basis.

Under the circumstances, the Board concludes that the 
December 1997 examination report and September 1998 statement 
are inadequate for adjudication purposes, and that another VA 
examination of the veteran is therefore warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

2.  Then, the RO should arrange for 
the veteran to undergo a VA 
examination by an ophthalmologist to 
determine the nature, extent and 
etiology of any currently present 
right eye disability.  All indicated 
studies should be performed and all 
findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the veteran's right eye 
disability was caused or chronically 
worsened by his service-connected 
psychiatric disability.  The 
rationale for all opinions expressed 
should be provided.  The veteran's 
claims file, including a copy of 
this REMAND, must be made available 
to the examiner for review.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.

3.  The RO should also arrange for a 
VA psychiatric examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and extent of his 
service-connected psychiatric 
disability.  The examiner should 
indicate with respect to each of the 
psychiatric symptoms identified 
under the new schedular criteria for 
rating mental disorders whether such 
symptom is a symptom of the 
veteran's service-connected 
psychiatric disability.  The 
examiner should also provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's 
service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable, 
and a global assessment of 
functioning score with an 
explanation of the significance of 
the score assigned.  Any indicated 
studies should be performed, and the 
rationale for all opinions expressed 
should be provided.  The claims 
file, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
that such a review of the claims 
file was made.  The report must be 
typed.

4.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development, adjudicate the issue of 
entitlement to an increased rating 
for psychiatric disability, 
readjudicate the issue of 
entitlement to service connection on 
a secondary basis for right eye 
disability, and, if not rendered 
moot, readjudicate the issue of 
entitlement to a total rating based 
on unemployability due to service-
connected disability.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case and inform the 
veteran of any issue with respect to which further action is 
required to perfect an appeal.  The veteran and his 
representative should then be provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 



